Title: From Thomas Jefferson to Francis Hopkinson, 23 December 1786
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Dec. 23. 1786.

  My last letter to you was dated Aug. 14. Yours of May 27. and June 28. were not then received, but have been since. I take the liberty of putting under your cover another letter to Mrs. Champés as also an enquiry after a Dr. Griffiths. A letter to M. le Vieillard from the person he had consulted about the essence d’Orient will convey to you the result of my researches into that article. Your spring block for assisting a vessel in sailing cannot be tried here, because the Seine, being not more than about 40 toises wide, and running swiftly, there is no such thing on it as a vessel with sails. I thank you for the volume of the Phil. trans. which came safely to hand, and is in my opinion a very valuable volume and contains many precious papers. The Paccan nut is, as you conjecture, the Illinois nut. The former is the vulgar name South of the Patowmac, as also with the Indians and Spaniards, and enters also into the Botanical name which is Juglans Paccan. I have many volumes of the Encyclopedie for yourself and Dr. Franklin: but as a winter passage is bad for books, and before the spring the packets will begin to sail from Havre to New York, I shall detain them till then. You must not presume too strongly that your comb-footed bird is known to M. de Buffon. He did not know our panther. I gave him the stuffed skin of one I bought in Philadelphia and it presents him a new species, which will appear in his next volumes. I have convinced him that our deer is not a Chevreuil: and would you believe that many letters to different acquaintances in Virginia, where this animal is so common, have never enabled me to present him with a large pair of their horns, a blue and a red skin stuffed, to shew him their colour at different seasons. He has never seen the horns of what we call the elk. This would decide whether it be an elk or a deer. I am very much pleased with your project on the Harmonica and the prospect of your succeeding in the application of keys to it. It will be the greatest present which has been made to the musical world this century, not excepting the Piano forte. If it’s tone approaches that given by the finger as nearly only as the harpsichord does that of the harp, it will be very valuable. I have lately examined a Foot-bass newly invented here, by the celebrated Krumfoltz. It is precisely a Piano forte about 10. feet long,  18 inches broad and 9. I. deep. It is of one octave only, from Fa to Fa. The part where the keys are, projects at the side in order to lengthen the levers of the keys, thus It is placed on the floor, and the harpsichord or other piano forte is set over it, the foot acting in concert on that while the fingers play on this. There are three unison chords to every note, of strong brass wire, and the lowest have wire wrapped on them as the lowest in the piano-forte. The chords give a fine, clear, deep tone, almost like the pipe of an organ.—Have they connected you with our mint? My friend Monroe promised me he would take care for you in that. Or perhaps the establishment of that at New York may have been incompatible with your residence at Philadelphia. A person here has invented a method of coining the French ecu of 6. livres so as to strike both faces and the edge at one stroke, and makes a coin as beautiful as a medal. No country has ever yet produced such a coin. They are made cheaper too. As yet he has only made a few to shew the perfection of his manner. I am endeavoring to procure one to send to Congress as a model for their coinage. They will consider whether, in establishing a new mint, it will not be worth while to buy his machines, if he will furnish them. A dislocation of my right wrist, which happened to me about a month after the date of my last letter to you has disabled me from writing 3. months. I do it now in pain and only in cases of necessity or of strong inclination having as yet no other use of my hand. I put under your cover a letter from my daughter to her friend. She joins me in respects to your good mother, to Mrs. Hopkinson and yourself, to whom I proffer assurances of the esteem with which I am Dear Sir your sincere friend & servant,

Th: Jefferson

